Citation Nr: 1104254	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-29 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to April 14, 2008, for the 
grant of service connection for posttraumatic stress disorder 
(PTSD), including on the basis of whether there was clear and 
unmistakable error (CUE) in a July 2006 rating decision that 
initially denied the claim.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from August 
1969 to September 1972.  He is the recipient of the Combat Action 
Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2008 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Detroit, Michigan.

The Board notes that the Veteran initially filed a claim for 
service connection for PTSD in December 2005, which was initially 
considered and denied in a July 2006 rating decision on the basis 
there was no current diagnosis of PTSD.  In April 2008, the 
Veteran filed a petition to reopen his claim.  The RO 
subsequently adjudicated his claim for service connection for 
PTSD in December 2008, granting service connection and assigning 
an initial disability rating of 70 percent, effective April 18, 
2008, the date of receipt of his petition to reopen his claim on 
the basis of new and material evidence.  

In April 2009, the Veteran submitted a timely notice of 
disagreement (NOD) contesting this effective date and alleging he 
was entitled to an earlier effective date in 2006 when he 
received the diagnosis of PTSD.  He alleged CUE in the initial 
July 2006 decision denying this claim on the basis that, due to a 
personality conflict with the nurse practitioner who conducted a 
psychiatric evaluation in November 2005, he was misdiagnosed with 
depressive disorder, not otherwise specified, and generalized 
anxiety disorder.  The RO issued a Statement of the Case (SOC) in 
June 2009, denying the Veteran's downstream claim for an earlier 
effective date, and addressing his contention concerning his 
personality conflict with the November 2005 nurse practitioner 
and the resultant misdiagnoses.  The RO determined that this was 
not CUE.  Also, the Veteran's representative raised an allegation 
in the October 2009 VA Form 646 that the RO failed in the duty to 
assist him with this claim by not providing him with a VA 
compensation examination prior to the initial adjudication in 
July 2006.  




FINDINGS OF FACT

1.  In an unappealed July 2006 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for PTSD on 
the basis that he did not have the required diagnosis of PTSD.

2.  VA first received the Veteran's petition to reopen his claim 
of entitlement to service connection for PTSD on April 14, 2008.  

3.  In the December 2008 rating decision, the RO granted service 
connection for PTSD, effective April 14, 2008, the date of 
receipt of the Veteran's petition to reopen his claim.

4.  The July 2006 rating decision was reasonably supported by the 
evidence of record at that time and was consistent with the laws 
and regulations then in effect.


CONCLUSION OF LAW

The requirements for an effective date prior to April 14, 2008, 
for the award of service connection for PTSD, including on the 
basis of CUE in the prior, final July 2006 rating decision, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.105, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

This appeal arises from the Veteran's disagreement with the 
effective date assigned following the grant of service connection 
for PTSD.  Therefore, the claim, as it arose in its initial 
context, has been substantiated - indeed granted.  Therefore, 
additional VCAA notice concerning a "downstream" issue such as 
the effective date assigned for this grant is not required 
because the initial intended purpose of the notice has been 
served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel also has held that no additional VCAA notice 
is required in this circumstance for such a downstream issue.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board 
is bound by the General Counsel's opinion, as the Chief Legal 
Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of 
issuing an additional VCAA notice letter in this situation 
concerning the downstream earlier effective date claim, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a 
SOC if the disagreement is not resolved.  Since the RO issued an 
SOC in June 2009, addressing the downstream effective date claim, 
which included citations to the applicable statutes and 
regulations and a discussion of the reasons and bases for not 
assigning an effective date earlier than April 14, 2008, no 
further notice is required.  See also Goodwin v. Peake, 22 Vet. 
App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

To the extent the Veteran is alleging CUE, although not 
specifically stated in this manner but implied in his allegations 
concerning errors in the July 2006 rating decision, the VCAA has 
no application to this specific component of his claim for an 
earlier effective date.  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has specifically held that 
the VCAA has no application to allegations of CUE as a matter of 
law, regardless of whether the Board or RO issued the earlier 
decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 
(2002).  See, too, 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 
20.1400-20.1411.

Pertinent to the duty to assist, the Board notes that relevant 
medical evidence was reviewed by the RO in connection with the 
adjudication of the Veteran's service connection claim.  
Consequently, the Board finds that all necessary development of 
the downstream effective date claim has been accomplished, and 
therefore appellate review of this claim may proceed without 
prejudicing the Veteran.  Moreover, as will be explained, 
resolution of this claim ultimately turns on when the Veteran 
filed this claim, and more specifically, a petition to reopen 
this claim, so an examination and opinion - including a 
"retrospective" opinion, are not needed to fairly decide this 
claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. 
§ 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 
86 (2008).  Accordingly, the Board finds that no further notice 
or assistance is needed to meet the requirements of the VCAA.

II.  Analysis 

The Veteran is seeking an effective date prior to April 14, 2008, 
for the grant of service connection for PTSD.  The Veteran 
believes that the effective date should be December 29, 2005, the 
date he initially filed his claim for service connection for 
PTSD.  He alleges that, because of a disagreement with the nurse 
practitioner who performed a November 2005 psychiatric 
evaluation, he was not given the clinical diagnosis of PTSD.  
There is also some indication that the Veteran believes that, in 
the alternative, the effective date should be August 9, 2006, the 
date he was diagnosed with PTSD as shown in his VA treatment 
records.  The Veteran's initial claim for service connection for 
PTSD was denied in a July 2006 rating decision.  VA received his 
petition to reopen the previously denied claim on April 14, 2008, 
and service connection for PTSD was granted in the December 2008 
rating decision.  An effective date of April 14, 2008, was 
assigned based on the filing date of his petition to reopen the 
previously denied claim.

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based on 
new and material evidence other than service department records 
received after the final disallowance is the date of receipt of 
the new claim or the date entitlement arose, whichever is later.  
Under 38 C.F.R. § 3.400(r), the effective date based on a 
reopened claim is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See also 38 U.S.C.A. 
§ 5110.

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 
(2002), that, "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original claim as 
a possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."  In order for 
the Veteran to be awarded an effective date based on an earlier 
claim, he or she has to show CUE in the prior denial of the 
claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, 
there is no basis for a free-standing earlier effective date 
claim from matters addressed in a final rating decision.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  VA is not required to anticipate 
any potential claim for a particular benefit where no intention 
to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

A rating decision becomes final and binding if the Veteran does 
not timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302.  

VA received the Veteran's initial claim of entitlement to service 
connection for PTSD on December 29, 2005.  The subsequent July 
2006 decision considered the Veteran's service treatment records 
(STRs), and his VA treatment records from June 2005 to July 2005, 
November 2005, and March 2006.  Importantly, the record, to 
specifically include the November 2005 psychiatric evaluation, 
failed to demonstrate that the Veteran had a diagnosis of PTSD.  
Therefore, the RO denied the Veteran's claim of entitlement to 
service connection for PTSD on the basis that he did not have the 
required diagnosis of PTSD.  When the Veteran failed to perfect 
an appeal, that initial July 2006 rating decision became final 
and binding on the Veteran based on the evidence then of record.  
Id.  Thus, absent a showing of CUE in that July 2006 rating 
decision, as a collateral attack, which is addressed below, that 
prior determination precludes the Veteran from receiving an 
effective date retroactive to the initial filing of his claim on 
December 29, 2005.  Sears, 16 Vet. App. at 248; Flash, 8 Vet. 
App. at 340.

Following the final disallowance in July 2006, no further 
communication was received from the Veteran regarding a claim for 
service connection for PTSD until April 14, 2008, when VA 
received his application to reopen his claim of entitlement to 
service connection for such disability.  Following the receipt of 
such application, the RO granted service connection for PTSD, 
evaluated as 70 percent disabling, effective April 14, 2008, in 
the December 2008 rating decision.  

Hence, there is simply no earlier indication of entitlement to an 
effective date prior to April 14, 2008, the date when VA first 
received the Veteran's petition to reopen his claim of 
entitlement to service connection for PTSD.  The Court has held 
that the rule of finality regarding an original claim implies 
that the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court has 
held that the term "new claim," as it appears in 38 C.F.R. 
§ 3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, 
(2002); see also Livesay, 15 Vet. App. 165, 172 (2001) (holding 
that the plain meaning of § 5110 to be that "the phrase 
'application therefore' means the application which resulted in 
the award of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 F.3d 
1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective 
date for a service-connection award based upon the reopened claim 
as the date on which the Veteran "first sought to reopen his 
claim").  Therefore, absent a successful showing of CUE, there is 
simply no regulatory or statutory authority that allows the Board 
to grant the Veteran an effective date prior to April 14, 2008, 
for the award of service connection for PTSD. 

As the general rule for effective dates does not avail him, the 
Veteran's only path to establish an earlier effective date prior 
to April 14, 2008, is to show the existence of CUE in the final 
July 2006 RO rating decision.  Here, the Veteran has alleged two 
theories of CUE, which the Board addresses below.

A final and binding agency decision shall not be subject to 
revision on the same factual basis, except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 3.105 
and § 3.2600.  This section 3.2600 exception pertains to 
situations when the claimant filed a timely NOD following the 
decision in question, to initiate an appeal.  This did not occur 
here, however, inasmuch as the Veteran did not appeal the initial 
July 2006 decision.

The section 3.105 exception allows for the revision of the 
decision in question on the grounds of CUE.  According to 38 
C.F.R. § 3.105(a), where the evidence establishes such error, the 
prior decision will be reversed or amended.  A rating or other 
adjudicative decision that constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court has established a three-prong test defining CUE, which 
is: (1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made and (3) a determination that there was CUE must be based 
on the record and law that existed at the time of the 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as to 
how the facts were weighed or evaluated."  Id.; see also Eddy v. 
Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to 
evaluate and interpret correctly the evidence is not clear and 
unmistakable error.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 
245-246 (1994).  "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be, ipso facto, [CUE]."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the 
duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

The record in the appeal to be reviewed for CUE is the record and 
law that existed at the time of the prior rating decision, not 
additional evidence like this submitted or otherwise obtained 
long after the fact.  A finding of CUE must be based solely on 
the evidence of record at the time of the decision(s) in 
question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

The July 2006 rating decision, as explained, is a final and 
binding determination because, although the Veteran received 
proper notice of that decision, he did not perfect an appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  Therefore, CUE 
must be established to amend or reverse the decision so that an 
earlier effective date might be established for the grant of 
service connection for PTSD.

Regarding alleged error in the July 2006 decision, the Veteran 
asserted in his April 2009 NOD, that he believes he had a 
personality conflict with the November 2005 VA nurse practitioner 
who performed the psychiatric evaluation, which resulted in 
misdiagnoses of depressive disorder, not otherwise specified , 
and generalized anxiety disorder, instead of PTSD.  The Veteran 
claims that these misdiagnoses were intentionally given because 
he was subsequently diagnosed with PTSD in August 2006.  So he 
believes, that when the RO issued the prior July 2006 decision, 
there was sufficient evidence of record to grant his claim of 
service connection for PTSD.  This allegation essentially 
contests the weight and probative value assigned by the RO to 
medical findings proffered by the November 2005 nurse 
practitioner.  

However, this assertion is simply a disagreement with the 
weighing of the evidence and the factual determinations the RO 
reached, and the law provides that a mere disagreement as to how 
the facts were weighed or evaluated by the RO cannot constitute 
CUE.  38 C.F.R. § 20.1403(d).  Notably, the November 2005 nurse 
practitioner diagnosed other mental health disorders, but noted 
that she was hesitant to diagnose PTSD.  Even assuming, but not 
conceding, that the Veteran's contention that the nurse 
practitioner was biased is accurate, there is still no indication 
from a review of the November 2005 psychiatric evaluation that it 
is grossly inadequate or inherently incompetent evidence.  
Indeed, review of the rating decision narrative and the 
evaluation report itself simply fails to compel any conclusion 
that it is absolutely clear that a different result would have 
ensued, i.e., that the Veteran's claim for service connection 
would have been granted.

A claim of CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise to 
the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 
(1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  Thus, as the 
Veteran's contention that the evidence of record at the time of 
the rating decision in question demonstrated entitlement to 
service connection for PTSD is, in essence, a mere disagreement 
with the RO's evaluation of the facts before it, this contention 
does not give rise to a finding of CUE.

Additionally, the Veteran's representative also noted the Veteran 
was not afforded a VA compensation examination prior to the 
issuance of the July 2006 rating decision.  See VA Form 646, 
dated October 2009.  However, as stated above, the failure to 
fulfill the duty to assist also cannot constitute CUE.  See 
Crippen, 9 Vet. App. at 424; see also Caffrey, 6 Vet. App. 377.  
Therefore, the Board finds no basis to further discuss this 
theory of his CUE claim.

Therefore, the Board finds that the July 2006 rating decision was 
reasonably supported by the evidence of record at that time and 
was consistent with the laws and regulations then in effect.  As 
such, the Board finds that the Veteran fails to establish factual 
or legal error rising to the level of CUE in the July 2006 rating 
decision that initially denied his claim of entitlement to 
service connection for PTSD.  Hence, the criteria have not been 
met for reversing or revising that prior decision on the basis of 
CUE, and accordingly, there is no basis for establishing an 
earlier effective date for the grant of service connection of 
PTSD prior to April 14, 2008.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
an effective date prior to April 14, 2008, for the grant of 
service connection for PTSD.  


ORDER

An effective date prior to April 14, 2008, for the grant of 
service connection for PTSD, including on the basis of whether 
there was CUE in a July 2006 rating decision that initially 
denied the claim, is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


